In an action to recover damages for *444personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Winslow, J.), entered October 18, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant made a prima facie showing of entitlement to judgment as a matter of law. In opposition, the plaintiffs affidavit presented a feigned issue of fact designed to avoid the consequences of her earlier deposition testimony that she was aware of the allegedly dangerous condition posed by both the sign and the staircase at issue before she fell. The affidavit therefore was insufficient to defeat the defendant’s motion (see, Bloom v La Femme Fatale, 273 AD2d 187). As the plaintiff was aware of the alleged dangerous condition, the defendant had no duty to warn her about it (see, Reuscher v Pergament Home Ctrs., 247 AD2d 603). Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. Ritter, J. P., Friedmann, H. Miller and Feuerstein, JJ., concur.